Order entered January 2, 2020




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                           No. 05-19-00048-CV

                   ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                                   V.

                                  ANISSA MAHMOUDI, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-01795-2018

                                               ORDER
                            Before Justices Myers, Osborne, and Myers

       Before the Court is appellant Adrian Booker’s October 31, 2019 motion to reinstate the

appeal. Appellant’s motion is GRANTED. With respect to appellant Adrian Booker, we

REINSTATE this appeal. We VACATE our opinion and judgment of October 29, 2019 only

with respect to Adrian Booker. Because appellant Nicole Smith did not file a motion to reinstate,

she is no longer a party to this appeal.

       Appellant’s brief is due THIRTY DAYS from the date of this order. Failure to file a

brief within the time specified may result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1).

                                                          /s/   LANA MYERS
                                                                JUSTICE